DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.
All previous claim rejection made under 35 U.S.C. 103, which were indicated in the Office action dated August 4, 2021, are withdrawn in view of the limitation “wherein the active ingredient consisting of a mixture of fructooligosaccharide and inulin reduces the adhesion of pathogens on skin by a statistically significant amount as compared to an otherwise identical composition not containing the mixture of fructooligosaccharide and inulin” in claim 39.  
A new rejection is made to address the new claims, claims 39 - 44. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 39 recites “wherein the active ingredient consisting of a mixture of fructooligosaccharide and inulin reduces the adhesion of pathogens on skin by a statistically significant amount as compared to an otherwise identical composition not containing the mixture of fructooligosaccharide and inulin”.  Such limitation is not supported by the original disclosure.  Although the specification states the term “statistically significant” to means p < 0.05 for a test composition vs. a control that does not contain the active ingredient, “the active ingredient” referred therein is not limited to the two specific prebiotics as in present claim 39. See spec as filed, [0005 and 0021].  Rather, the active ingredient as defined in the specification can be any of the prebiotics or probiotics disclosed in paragraphs [0007-0011] as defined by applicant.  However, in the amended claim, the “otherwise identical composition not containing the mixture of fructooligosacharide and inulin” could still contain at least one of the prebiotics and/or probiotics disclosed in the specification, such as Bacillus or Ecoskin (alpha-glucooligosaccharides, fructooligosaccaride (FOS) and lactobacillus) as shown in Fig. 4 or a mixture of FOS and galatooligosaccharide, as disclosed in paragraph [0007] of the specification.  There is no disclosure or evidence in the record to show the presently claimed composition has any significant advantage over these compositions comprising the prebiotics/probiotic active agents other than fructooligosacchardie and inulin.  On the contrary, the specification teaches, “treatment with either the symbiotic Ecoskin or the prebiotic blend of inulin and fructo-oligosaccharide greatly reduced both adhesion of the bacteria and invasion to the point that was virtually eliminated”.  Thus, the presently new limitation that the claimed composition has a statistically significant amount of pathogen binding reduction over the “otherwise identical composition not containing the mixture fructooligosaccharide and inulin” is a new matter not supported by the original disclosure.  The remaining claims are rejected for depending on the base claim which fails to comply with the written description requirement. 


Response to Arguments
Applicant’s arguments filed on February 3, 2022 have been considered but are moot as the previous claim rejections have been withdrawn. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617